Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Scott C. Durocher Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com VIA EDGAR August 10, 2011 Securities and Exchange Commission Office of Insurance Products Division of Investment Management treet, N.E. Washington, D.C.20549 Re:Lincoln Life & Annuity Variable Annuity Account H American Legacy® Fusion Lincoln Life & Annuity Company of New York Registration Statement on Form N-4 File No. 811-08441 Commissioners: On behalf of Lincoln Life & Annuity Company of New York and Lincoln Life & Annuity Variable Annuity Account H (“the Account”), we hereby file on EDGAR a conformed electronic format copy of an initial registration statement under the Securities Act of 1933 on Form N-4 (the “Registration Statement”) for individual variable annuity contracts (“Contracts”). A paper copy format of this filing will be provided to the Staff of the Office of Insurance Products, Division of Investment Management. The Contracts are based on certain individual variable annuity contracts previously registered with the Commission by Lincoln Life Variable Annuity Account N (File No. 333-174367) and the Registration Statement is based on the current Registration Statement for the Account.Accordingly, we request that the Registration Statement be given selective review.The information relating to this request will be provided with the courtesy copy of this filing provided to the Staff under separate cover. Any questions or comments regarding this filing should be directed to me at the number listed above. Sincerely, /s/ Scott C. Durocher Scott C. Durocher Counsel
